DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a second semiconductor substrate that controls the pixel array and includes a second connection and a pad area including a plurality of pad electrodes for making electrical connection to external equipment, wherein some of the plurality of pad electrodes are a power supply and a ground, the first semiconductor substrate and the second semiconductor substrate are stacked and joined together, with the first connection and the second connection electrically connected to each other, the first semiconductor substrate and the second semiconductor substrate are substantially equal in size, the plurality of pad electrodes are provided only to the second semiconductor substrate, and no pad electrode for making electrical connection to external equipment is provided to the first semiconductor substrate, and the first semiconductor substrate includes a vertical scanner that scans pixel rows in the pixel array; in combination with other elements of the 

Regarding claims 2 - 19, claims 2 – 19 are allowed as being dependent from allowed independent claim 1. 

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/USMAN A KHAN/
Usman Khan
02/10/2021
Primary Examiner, Art Unit 2696